Exhibit 10.2

[INPHI LETTERHEAD]

January 31, 2012

Mr. Ford Tamer

 

   Re: Offer of Employment

Dear Ford,

On behalf of Inphi Corporation (“Inphi” or the “Company”), we are pleased to
offer you full-time employment as Chief Executive Officer of Inphi, reporting to
the Company’s Board of Directors, subject to the terms and conditions set forth
in this letter agreement. Subject to your accepting such employment, you will
also be appointed to the Board of Directors, and the Company will propose you
for election or re-election to the Board during the period that you are employed
as Chief Executive Officer. Your principal place of employment shall be the
Company’s offices at Freedom Circle in Santa Clara, California.

Cash Compensation/Benefits

Your starting base salary annualized will be $300,000 per year paid on a
bi-monthly payroll schedule. In addition to your base salary, you will be
eligible for an annual target bonus opportunity equal to 50% of your base
salary, subject to the terms and conditions of the annual cash incentive program
approved by our Board of Directors, and pro rated for your initial year of
employment. The annual bonus is not guaranteed and will be based on performance.

You will be also eligible for Inphi standard benefits including health, dental,
vision, life insurance, vacation and sick leave with an optional 401(k) plan.

Equity

We are pleased to offer you options to purchase 557,645 shares of the Company’s
Common Stock and restricted stock units (“RSUs”) with respect to 278,822 shares
of the Company’s Common Stock. The options and RSUs will be granted by the
Company’s Board of Directors pursuant to the Company’s 2010 Stock Incentive Plan
(the “Plan”). The grant date of the options and RSUs will be established by the
Board of Directors and the exercise price of the options will be the fair market
value of the Common Stock on the date of grant. The options will be intended to
qualify as incentive stock options to the maximum extent permitted under the tax
law.

Subject to your continued employment, the options will vest over a four year
period with one-fourth (25%) of the shares vesting on the date that is one year
after the commencement of your employment and the remaining shares vesting in a
series of 36 equal monthly installments upon your completion of each month of
employment thereafter.



--------------------------------------------------------------------------------

Subject to your continued employment, the RSUs will vest over a four year period
with one-half (50%) of the shares vesting on the date that is two years after
the commencement of your employment, and one-quarter (25%) of the shares vesting
on each of the third and fourth anniversaries of your employment commencement
date.

All of the terms discussed above are described in, and your options and RSUs
shall be governed by, the provisions of the Plan and the enclosed option and RSU
award agreements.

“At Will” Employment

Employment with the Company is “at-will.” This means that it is not for any
specified period of time and can be terminated by you or by the Company at any
time, with or without advance notice, and for any or no particular reason or
cause. It also means that your job duties, title and responsibility and
reporting level, compensation and benefits, as well as the Company’s personnel
policies and procedures, may be changed with or without notice at any time in
the sole discretion of the Company. This “at-will” nature of your employment
shall remain unchanged during your tenure as an employee and may not be changed,
except in an express writing signed by you and by the Company’s Chairman of the
Board of Directors.

Severance

In the event that you are subject to involuntary termination, you will be
eligible to receive severance benefits pursuant to the terms and conditions of
the enclosed Severance and Change of Control Agreement, which the Company will
enter into with you upon the commencement of your employment pursuant to this
offer.

Full-time Services to the Company

The Company requires that, as a full-time employee, you devote your full
business time, attention, skills and efforts to the tasks and duties of your
position as assigned by the Board. If you wish to request consent to provide
services (for any or no form of compensation) to any other person or business
entity while employed by the Company, please contact the Company’s Chairman of
the Board of Directors. The Board of Directors has approved your membership on
the Board of Directors of Topanga Technologies and Sentons, Inc.

Confidential Information

Inphi was formed on the principles of working hard, doing things the right way
and treating each project and customer as the top priority. We expect the
highest quality and level of personal commitment from each employee. We are
hiring people with the right skills and qualifications, not based upon any
specific knowledge you may have obtained about potential products, clients or
industries. For that reason, if you signed a confidentiality agreement with a
previous employer, you should read it and honor it. Inphi does not permit the
use of trade secret information belonging to others or the violation of any
agreements to keep information confidential. You must also sign a
confidentiality and proprietary information agreement at the start of your
employment with Inphi.

 

2



--------------------------------------------------------------------------------

Legal Fees

The Company shall reimburse you for any reasonable legal fees and expenses
incurred by you in connection with the review of this letter agreement and any
documents ancillary thereto, in an amount not to exceed $5,000.

Conditions

This offer, and any employment pursuant to this offer, is conditioned upon the
following:

 

  •  

As required by law, your ability to provide satisfactory documentary proof of
your identity and right to work in the United States of America no later than
the third day after you commence working for the Company.

 

  •  

Your signed agreement to, and ongoing compliance with, the terms of the enclosed
Proprietary Information and Inventions Agreement without modification.

 

  •  

Your return of the enclosed copy of this letter, after being signed by you
without modification, to the undersigned no later than February 1, 2012, after
which time this offer will expire. By signing and accepting this offer, you
represent and warrant that you are not subject to any pre-existing contractual
or other legal obligation with any person, company or business enterprise which
may be an impediment to your employment with, or your providing services to, the
Company, as its employee. If you accept employment, you may not either bring
onto Company premises or use in any manner any confidential or proprietary
information developed, used or disclosed to you while you were employed by some
other company or entity.

Entire Agreement

If you accept this offer, this letter and the written agreements referenced in
this letter shall constitute the complete agreement between you and the Company
with respect to the initial terms and conditions of your employment. Any
representations not contained in this letter, or contrary to those contained in
this letter (whether written or oral), that may have been made to you are
expressly cancelled and superseded by this offer. Except as otherwise specified
in this letter, the terms and conditions of your employment pursuant to this
letter may not be changed, except by a writing signed by the Chairman of the
Board of Directors.

We look forward to you accepting this offer and a mutually rewarding
relationship. As with all-important decisions, you should make a decision
concerning this offer based on your own independent investigation and judgment
concerning the Company and its future prospects.

If you accept this offer, please date and sign below, on the enclosed copy of
this letter and return it to me no later than February 1, 2012. You will be
provided with an original copy for you to retain in your records. You should
bring your INS Form I-9 required identification, and proof of authorization to
work with you on your first day of employment Your starting date will be
February 1, 2012.

 

3



--------------------------------------------------------------------------------

If you have any questions regarding this offer letter, please feel free to me
directly.

 

Sincerely, INPHI CORPORATION By:  

/s/ John Edmunds

Name:   John Edmunds Title:   CFO & Secretary

I accept the above offer, and request to begin employment on February 1, 2012.

 

Ford Tamer

/s/ Ford Tamer

Signature Date: 2/1/2012

 

4